United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 99-4340
                                   ___________

Lynette L. McClain,                  *
                                     *
             Appellant,              *
                                     * Appeal from the United States
      v.                             * District Court for the
                                     * Eastern District of Arkansas.
Kenneth S. Apfel, Commissioner,      *
Social Security Administration,      *      [UNPUBLISHED]
                                     *
             Appellee.               *
                                ___________

                          Submitted: February 27, 2001
                              Filed: March 2, 2001
                                  ___________

Before BOWMAN, BEAM, and LOKEN, Circuit Judges.
                          ___________

PER CURIAM.

      Lynette L. McClain appeals the district court’s1 decision upholding the
Commissioner’s denial of her applications for disability insurance benefits and
supplemental security income. For the reasons explained in the district court’s order,
we affirm. See 8th Cir. R. 47B.



      1
       The Honorable John F. Forster, Jr., United States Magistrate Judge for the
Eastern District of Arkansas, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.